764 N.W.2d 14 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas Frank HAWKINS, Defendant-Appellant.
Docket No. 135976. COA No. 273409.
Supreme Court of Michigan.
April 17, 2009.

Order
By order of June 23, 2008, the application for leave to appeal the January 15, 2008 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Watkins (Docket No. 135787). *15 On order of the Court, leave to appeal having been denied in Watkins, 482 Mich. 1114, 758 N.W.2d 267 (2008), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Xiong, ___ Mich. ___, 764 N.W.2d 15, 2009 WL 1046070 (Docket No. 135158, order entered April 17, 2009).
MICHAEL F. CAVANAGH, J., joins the statement of MARILYN J. KELLY, C.J.